DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
In response to applicants argument that Davis at least fails to disclose or render obvious that a distance between the partition plate and the bottom in 3.5 mm to 5 mm, the examiner disagrees. While Davis does not explicitly disclose the distance between the partition plate 27 and the bottom 18, absent unexpected results, such modification would require a mere change in size or dimension of the device, i.e. distance, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
In response to applicant’s argument that Davis fails to disclose or render obvious “a sample inlet/outlet provided in a side surface or a ceiling above the culture region of the culture container body, being adjacent to an opening of the culture container, the examiner disagrees. As interpreted by the examiner, Davis clearly shows that the sample inlet/outlet [30] is provided in a side surface as shown in at least Figs. 1 (reproduced below) and 2. Annotated Fig.1 also shows wherein the sample inlet/outlet [30] is provided adjacent to an opening of the culture container therefore, Davis meets the claim.
the asserted “sample inlet/outlet” 30 of Davis is plainly not “above the culture region,” where the asserted “culture region” of Davis is chamber 12. Applicant is reminded that the claims have been amended to include an “or” therefore, the prior art is not required to disclose both limitations on either side of the “or”. As such, the examiner has interpreted the amended claim language as requiring a “side surface” or a “ceiling above the culture region of the culture container body” but not both a “side surface” and a “ceiling above the culture region of the culture container body”. Therefore, the examiner maintains that Davis meets the claim.

    PNG
    media_image1.png
    446
    626
    media_image1.png
    Greyscale

	In response to applicants argument that Gleeson at least fails to disclose or render obvious that a distance between the partition plate and the bottom in 3.5 mm to 5 mm, the examiner disagrees. While Gleeson does not explicitly disclose the distance between the partition plate 12 and the bottom 2, absent unexpected results, such modification would require a mere change in size or dimension of the device, i.e. distance, which would have been obvious to one of ordinary 
In response to applicant’s argument that Gleeson fails to disclose or render obvious “a sample inlet/outlet provided in a side surface or a ceiling above the culture region of the culture container body, being adjacent to an opening of the culture container, the examiner disagrees. As interpreted by the examiner, Gleeson clearly shows that the sample inlet/outlet [8] is provided in a side surface as shown in at least Figs. 2 (reproduced below) therefore, Gleeson meets the claim.
Furthermore, as to applicant’s argument that the asserted “sample inlet/outlet” 8 of Gleeson is plainly not “above the culture region,” where the asserted “culture region” of Gleeson is compartment 16. Applicant is reminded that the claims have been amended to include an “or” therefore, the prior art is not required to disclose both limitations on either side of the “or”. As such, the examiner has interpreted the amended claim language as requiring a “side surface” or a “ceiling above the culture region of the culture container body” but not both a “side surface” and a “ceiling above the culture region of the culture container body”. Therefore, the examiner maintains that Gleeson meets the claim.

    PNG
    media_image2.png
    789
    874
    media_image2.png
    Greyscale

As to the additional arguments regarding the objection to the drawings and the rejection under 35 U.S.C. § 112(b), in view of applicant’s argument and further consideration, the objection to the drawings and the rejection under 35 U.S.C. § 112(b) has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US 4,640,895.
Regarding Claim 1, Davis discloses a culture container comprising: a culture container body [Fig. 1:10]; a partition plate [Fig. 1:27] disposed in a vicinity of a bottom [Fig. 1:18] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 1:12] and a non-culture region [Fig. 1:16] in the culture container body: and a sample inlet/outlet [Fig. 1:30] provided in a portion of the culture container body, the culture region and the sample inlet/outlet communicating with each other via the nonculture region and an opening formed adjacent to one end of the partition plate as shown in at least Fig. 1 reproduced below, wherein the partition plate comprises an edge plate along an edge of the opening, the edge plate projecting toward the bottom as shown in at least Figs. 1 and 2. See Also Col. 3, line 45-Col. 4, line 25. 

Alternatively, it would have also been obvious to one of ordinary skill in the art to arrange the partition plate at a distance of 3.5 mm to 5 mm above the bottom of the culture container, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05 (II-A).
As to “a sample inlet/outlet provided in a side surface or a ceiling above the culture region of the culture container body, being adjacent to an opening of the culture container”, applicant is reminded that the claims have been amended to include an “or” therefore, the prior art is not required to disclose both limitations on either side of the “or”. As such, the examiner has interpreted the amended claim language as requiring a “side surface” or a “ceiling above the culture region of the culture container body” but not both a “side surface” and a “ceiling above the culture region of the culture container body”. Therefore, Davis meets the claim.



    PNG
    media_image1.png
    446
    626
    media_image1.png
    Greyscale

Regarding Claim 10, Davis discloses a culture container for holding culture material as shown in Figs. 1 and 2. The contents of the culture container depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding Claim 16, Davis discloses that the culture apparatus or container, indicated generally at 10, is made as an integral, unitary body from a suitable, transparent material, such as high melting point thermoplastic polymers or glass as discussed in at least Col. 3, lines 46-50. Therefore, the partition plate has a nonporous material structure.
Regarding Claim  17, Davis discloses a culture container comprising: a culture container body [Fig. 1:10]; a partition plate [Fig. 1:27] disposed in a vicinity of a bottom [Fig. 1:18] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 1:12] and a non-culture region [Fig. 1:16] in the culture container body: and a sample inlet/outlet [Fig. 1:30] provided in a portion of the culture container body, the culture region and the sample inlet/outlet communicating 
As to a distance between the partition plate and the bottom in 3.5 mm to 5 mm, while Davis does not explicitly disclose the distance between the partition plate 27 and the bottom 18, absent unexpected results, such modification would require a mere change in size or dimension of the device, i.e. distance, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Alternatively, it would have also been obvious to one of ordinary skill in the art to arrange the partition plate at a distance of 3.5 mm to 5 mm above the bottom of the culture container, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05 (II-A).
As to “a sample inlet/outlet provided in a side surface or a ceiling above the culture region of the culture container body, being adjacent to an opening of the culture container”, applicant is reminded that the claims have been amended to include an “or” therefore, the prior art is not required to disclose both limitations on either side of the “or”. As such, the examiner has interpreted the amended claim language as requiring a “side surface” or a “ceiling above the culture and a “ceiling above the culture region of the culture container body”. Therefore, Davis meets the claim.


    PNG
    media_image1.png
    446
    626
    media_image1.png
    Greyscale

Davis does not explicitly disclose that the opening is disposed to overlap with the partition plate in a plane within which the partition plate is disposed. However, it would have also been obvious to one having ordinary skill in the art to provide an opening is disposed to overlap with the partition plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
Claims 1, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson US 4,121,976.
Regarding Claim 1, Gleeson discloses a culture container comprising: a culture container body [Fig. 2:1]; a partition plate [Fig. 2:12] disposed in a vicinity of a bottom [Fig. 2:2] of the culture container body to face the bottom so that a culture region is formed between the partition 
As to the distance between the partition plate 12 and the bottom 2, while Gleeson does not explicitly disclose the distance between the partition plate 12 and the bottom 2, absent unexpected results, such modification would require a mere change in size or dimension of the device, i.e. distance, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Alternatively, it would have also been obvious to one of ordinary skill in the art to arrange the partition plate at a distance of 3.5 mm to 5 mm above the bottom of the culture container, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05 (II-A).
As to “a sample inlet/outlet provided in a side surface or a ceiling above the culture region of the culture container body, being adjacent to an opening of the culture container”, applicant is or a “ceiling above the culture region of the culture container body” but not both a “side surface” and a “ceiling above the culture region of the culture container body”. Therefore, Gleeson meets the claim.


    PNG
    media_image2.png
    789
    874
    media_image2.png
    Greyscale

Regarding Claim 10, Gleeson discloses a culture container for holding culture material as shown in Fig 2. The contents of the culture container depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding Claim 16, Gleeson discloses that the culture bottle is preferably made from glass or from synthetic plastics materials. Examples of the latter are polycarbonate and TPX as discussed in at least Col. 3, lines 10-15. Therefore, the partition plate has a nonporous material structure.
Claim  17, Gleeson discloses a culture container comprising: a culture container body [Fig. 2:1]; a partition plate [Fig. 2:12] disposed in a vicinity of a bottom [Fig. 2:2] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 2:16] and a non-culture region in the culture container body: and a sample inlet/outlet [Fig. 2:8] provided in a portion of the culture container body, the culture region and the sample inlet/outlet communicating with each other via the nonculture region and an opening formed adjacent to one end of the partition plate as shown in at least Fig. 2 reproduced below, wherein the partition plate comprises an edge plate  [Fig. 2:13] along an edge of the opening, the edge plate projecting toward the bottom as shown in Fig and 2. See Also Col. 2, line 44-Col. 3, line 56. 
As to the distance between the partition plate 12 and the bottom 2, while Gleeson does not explicitly disclose the distance between the partition plate 12 and the bottom 2, absent unexpected results, such modification would require a mere change in size or dimension of the device, i.e. distance, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Alternatively, it would have also been obvious to one of ordinary skill in the art to arrange the partition plate at a distance of 3.5 mm to 5 mm above the bottom of the culture container, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
As to “a sample inlet/outlet provided in a side surface or a ceiling above the culture region of the culture container body, being adjacent to an opening of the culture container”, applicant is reminded that the claims have been amended to include an “or” therefore, the prior art is not required to disclose both limitations on either side of the “or”. As such, the examiner has interpreted the amended claim language as requiring a “side surface” or a “ceiling above the culture region of the culture container body” but not both a “side surface” and a “ceiling above the culture region of the culture container body”. Therefore, Gleeson meets the claim.


    PNG
    media_image2.png
    789
    874
    media_image2.png
    Greyscale

Gleeson does not explicitly disclose that the opening is disposed to overlap with the partition plate in a plane within which the partition plate is disposed. However, it would have also been obvious to one having ordinary skill in the art to provide an opening is disposed to overlap .
Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US 4,640,895 or Gleeson US 4,121,976 as applied above to claims 1, 10 and 16-17, and further  in view of Wilson et al. (hereinafter Wilson) US 5,714,384.
Regarding Claim 5, neither Davis nor Gleeson explicitly disclose wherein the partition plate comprises an adhesive layer on a major surface thereof facing the bottom.
Wilson discloses wherein the partition plate comprises an adhesive layer on a major surface thereof facing the bottom, see Col 9, lines 42-45.
Since Wilson discloses that it was known in the art to provide a culture container comprising a partition plate with an adhesive layer on a major surface thereof facing the bottom, it would have been obvious to one of ordinary skill in the art to modify Davis or Gleeson an adhesive layer as taught by Wilson in order to provide leak proof integrity.
Regarding Claim 6, Davis or Gleeson in view of Wilson does not explicitly disclose wherein the adhesive layer is selected from a group consisting of laminin, fibronectin, type I collagen, and gelatin.
However, it would have been obvious to one having ordinary skill in the art to use an adhesive layer is selected from the group consisting of laminin, fibronectin, type I collagen, and gelatin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding Claims 7 and 9, neither Davis nor Gleeson explicitly disclose wherein the partition plate has an air hole.
As to claim 7, Wilson discloses wherein the partition plate has an air hole (porous membrane) at a position adjacent to another end remote from the opening.
Davis or Gleeson in view of Wilson does not explicitly disclose wherein the partition plate comprises a second edge plate along an edge of the opening, the second edge plate projecting toward the bottom. However, both Davis and Gleeson disclose an edge plate as shown in Fig. 1 of Davis reproduced above and Fig. 2 of Gleeson reproduced above.
Absent unexpected results, it would have been prima facie obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).
The combination of Davis or Gleeson and Wilson also does not explicitly disclose a second edge plate along an edge of the air hole. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a second edge plate projecting toward the bottom, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
As to Claim 9, Wilson discloses wherein the opening and the air hole are provided opposed to each other substantially on a diagonal of the partition plate as shown in Figs. 1, 6 and 7.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US 4,640,895 in view of Kano US 2008/0044899.
Regarding Claim 11, Davis does not explicitly disclose wherein the culture container is a container for use in ceiling culture for dedifferentiation of adipocytes. However, Davis does discloses a culture container comprising: a culture container body [Fig. 1:10]; a partition plate [Fig. 1:27] disposed in a vicinity of a bottom [Fig. 1:18] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the 
As to a distance between the partition plate and the bottom in 3.5 mm to 5 mm, while Davis does not explicitly disclose the distance between the partition plate 27 and the bottom 18, absent unexpected results, such modification would require a mere change in size or dimension of the device, i.e. distance, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Alternatively, it would have also been obvious to one of ordinary skill in the art to arrange the partition plate at a distance of 3.5 mm to 5 mm above the bottom of the culture container, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05 (II-A).
As to “a sample inlet/outlet provided in a side surface or a ceiling above the culture region of the culture container body, being adjacent to an opening of the culture container”, applicant is reminded that the claims have been amended to include an “or” therefore, the prior art is not required to disclose both limitations on either side of the “or”. As such, the examiner has interpreted the amended claim language as requiring a “side surface” or a “ceiling above the culture and a “ceiling above the culture region of the culture container body”. Therefore, Davis meets the claim.

    PNG
    media_image1.png
    446
    626
    media_image1.png
    Greyscale

 Kano discloses a method of dedifferentiating adipocytes see paragraphs 100-103 and Examples, comprising: charging a culture region of a culture container with mature adipocytes and a culture fluid; adhering the mature adipocytes suspended in the culture fluid to the partition plate see paragraphs 107 and 111; and slightly tilting the culture container to discharge a portion of the culture fluid and mature adipocytes having failed to dedifferentiate from the culture region to an outside of the culture container through the opening and the sample inlet/outlet see paragraphs 131, 135 and 136.
It would have been obvious to one having ordinary skill in the art to modify Davis with the adipocytes cells of Kano to establish a method of acquiring cells having other functions such as adipocytes cells to form useful tissues and organs.
Regarding Claim 12, the combination of Davis Kano disclose wherein, in the adhering, the mature adipocytes are adhered to the partition plate via an adhesive layer see at least paragraphs 107 and 111 of Kano.
Claim 13, Kano does not explicitly disclose wherein an angle of the tilting is 90 degrees or less. However, it would have been obvious to one having ordinary skill in the art to tilt the culture container 90 degrees or less to aid in the recovery of the adipocytes cells. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Regarding Claim  14, Davis discloses a culture container comprising: a culture container body [Fig. 1:10]; a partition plate [Fig. 1:27] disposed in a vicinity of a bottom [Fig. 1:18] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 1:12] and a non-culture region [Fig. 1:16] in the culture container body: and a sample inlet/outlet [Fig. 1:30] provided in a portion of the culture container body, the opening is formed adjacent to one end of the partition plate as shown in at least Fig. 1 reproduced below, wherein the partition plate comprises an edge plate along an edge of the opening, the edge plate projecting toward the bottom of the culture container body as shown in at least Figs. 1 and 2. See Also Col. 3, line 45-Col. 4, line 25. 

    PNG
    media_image3.png
    446
    628
    media_image3.png
    Greyscale

Claim 15, Davis discloses introducing culture medium into cell culture compartment can via cap 31 which has a puncturable but self-resealing septum 32, to permit liquid specimens to be introduced into the container without requiring aseptic removal of the cap as discussed in Col. 4, lines 21-25. Davis does not explicitly disclose that the opening is disposed to overlap with the partition plate in a plane within which the partition plate is disposed. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide an opening is disposed to overlap with the partition plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C). 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson US 4,121,976 in view of Kano US 2008/0044899.
Regarding Claim 11, Gleeson does not explicitly disclose wherein the culture container is a container for use in ceiling culture for dedifferentiation of adipocytes. However, Gleeson discloses a culture container comprising: a culture container body [Fig. 2:1]; a partition plate [Fig. 2:12] disposed in a vicinity of a bottom [Fig. 2:2] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 2:16] and a non-culture region in the culture container body: and a sample inlet/outlet [Fig. 2:8] communicating with the culture region  via the nonculture region and an opening of the culture region as shown in Fig and 2. See Also Col. 2, line 44-Col. 3, line 56. 
As to the distance between the partition plate 12 and the bottom 2, while Gleeson does not explicitly disclose the distance between the partition plate 12 and the bottom 2, absent unexpected results, such modification would require a mere change in size or dimension of the device, i.e. distance, which would have been obvious to one of ordinary skill in the art at the time of invention 
Alternatively, it would have also been obvious to one of ordinary skill in the art to arrange the partition plate at a distance of 3.5 mm to 5 mm above the bottom of the culture container, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05 (II-A).
As to “a sample inlet/outlet provided in a side surface or a ceiling above the culture region of the culture container body, being adjacent to an opening of the culture container”, applicant is reminded that the claims have been amended to include an “or” therefore, the prior art is not required to disclose both limitations on either side of the “or”. As such, the examiner has interpreted the amended claim language as requiring a “side surface” or a “ceiling above the culture region of the culture container body” but not both a “side surface” and a “ceiling above the culture region of the culture container body”. Therefore, Gleeson meets the claim.


    PNG
    media_image2.png
    789
    874
    media_image2.png
    Greyscale

 Kano discloses a method of dedifferentiating adipocytes see paragraphs 100-103 and Examples, comprising: charging a culture region of a culture container with mature adipocytes and a culture fluid; adhering the mature adipocytes suspended in the culture fluid to the partition plate see paragraphs 107 and 111; and slightly tilting the culture container to discharge a portion of the culture fluid and mature adipocytes having failed to dedifferentiate from the culture region to an outside of the culture container through the opening and the sample inlet/outlet see paragraphs 131, 135 and 136.
It would have been obvious to one having ordinary skill in the art to modify Gleeson with the adipocytes cells of Kano to establish a method of acquiring cells having other functions such as adipocytes cells to form useful tissues and organs.
Regarding Claim 12, the combination of Gleeson and Kano disclose wherein, in the adhering, the mature adipocytes are adhered to the partition plate via an adhesive layer see at least paragraphs 107 and 111 of Kano.
Regarding Claim 13, Kano does not explicitly disclose wherein an angle of the tilting is 90 degrees or less. However, it would have been obvious to one having ordinary skill in the art to 
Regarding Claim  14, Gleeson discloses a culture container comprising: a culture container body [Fig. 2:1]; a partition plate [Fig. 2:12] disposed in a vicinity of a bottom [Fig. 2:2] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 2:16] and a non-culture region in the culture container body: and a sample inlet/outlet [Fig. 2:8] provided in a portion of the culture container body, the culture region and the opening formed adjacent to one end of the partition plate as shown in at least Fig. 2 reproduced below, wherein the partition plate comprises an edge plate  [Fig. 2:13] along an edge of the opening, the edge plate projecting toward the bottom of the culture container body as shown in Fig and 2. See Also Col. 2, line 44-Col. 3, line 56. 

    PNG
    media_image2.png
    789
    874
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/LYDIA EDWARDS/Examiner, Art Unit 1796